DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 9 March 2022, which papers have been made of record.
Claims 1-17 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 7, and 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is unclear from a review of the specification how a person having ordinary skill in the art would determine whether a temperature remains substantially altered.
Similar recitations of “substantially” are presented in at least claims 10 and 11, which are rejected for at least the same reasons presented above with respect to independent claims 1, 7, and 17.
Claims 1-6 each depend from claim 1, and claims 8-13 each depend from claim 7, and thus are rejected for at least the reasons presented above with respect to claims 1 and 7 above.
Claim 5 recites the limitation "the at least one fork" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 recites “at least one fork tube.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-6, 14-15, and 17
Claims 1-6, 14-15, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent 6,412,167 to Vignocchi et al. (hereinafter “Vignocchi”).
Regarding claim 1, Vignocchi discloses a method for assembling a press-fit suspension (1; see Col. 1, lines 43-48), the method comprising: altering a temperature (using oven 23) of a first suspension component (see Col. 4, lines 13-21); and pressing the first suspension component (1) and a second suspension component (6) into predetermined engagement while the temperature remains substantially altered (see Col. 4, line 61 - Col. 5, line 20).
Regarding claim 2, Vignocchi discloses the limitations of claim 1, and further Vignocchi discloses that the components (5, 6) are engaged in a concentric relationship (see Fig. 13) involving a press-fit (see between a female portion (at inner surface) of the first component (1) and a male portion (at outer surface of 6) of the second component (6).
Regarding claim 3, Vignocchi discloses the limitations of claim 2, and further Vignocchi discloses that the first component is a crown (1; see fig. 1) and the second component is at least one fork tube (6).  
Regarding claim 4, Vignocchi discloses the limitations of claim 3, and further Vignocchi discloses that the temperature of the crown is altered with heat (see Col. 4, lines 13-25)
Regarding claim 5, Vignocchi discloses the limitations of claim 4, and further Vignocchi discloses that the crown (1) is located in a fixture (see Fig. 12), the fixture fixing the crown (1) in a position relative to the at least one fork (6; see Fig. 12) whereby, when fixed, a centerline of the male portion of the fork (6) is aligned with a centerline of the female portion of the crown (see Figs. 12 and 13).
Regarding claim 6, Vignocchi discloses the limitations of claim 4, and further Vignocchi discloses that the crown (1) is heated to a predetermined temperature (see Col. 4, lines 21-25) and the press-fit between the pieces is completed while the crown is substantially the temperature (Col. 5, lines 12-15; connection of components occurs while crown is heated).
Regarding claim 14, Vignocchi discloses a method of press-fitting two tubular suspension components (6, 8; see Col. 1, lines 43-48), the method comprising: providing a tubular component (6) having an outer diameter (see Fig. 1); providing a second tubular component (8) having an inner diameter larger than the outer diameter (see Fig. 1); enlarging the outer diameter with heat (both components heated with oven 23; Col. 4, lines 21-25); mating the two components while the outer diameter is enlarged (Col. 5, lines 7-11); and permitting a connection area between the two tubular components to cool (Col. 5, lines 12-16).
Regarding claim 15, Vignocchi discloses the limitations of claim 14, and further Vignocchi teaches reducing the inner diameter with cold 
Regarding claim 17, Vignocchi discloses a method for assembling a plurality of suspension components in a press-fit relation (see Col. 1, lines 43-48), the method comprising: conditioning a first portion (Col. 4, lines 13-21) of a first suspension component (see Fig. 1) to a non-ambient temperature (in oven 23); positioning the first portion of the first suspension component relative to a second portion of the first suspension component (see Fig. 13) while the temperature remains substantially as conditioned (Col. 5, lines 12-20; heated star cross is heated at the time of joining); moving the assembled first suspension component to a next process step (12 and fixtures; see Fig. 2); conditioning a first portion of a second suspension component substantially to the non-ambient temperature (in oven 23); and positioning the first portion of the second suspension component relative to a second portion of the second suspension component while the temperature remains substantially as conditioned (components are heated at the time of joining; see col. 5, lines 12-20).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7-10
Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent 6,412,167 to Vignocchi et al. (hereinafter “Vignocchi”) in view of United States Patent 6,406,048 to Castellano (hereinafter “Castellano”).
Regarding claim 7, Vignocchi discloses a method for assembling a suspension (1) comprising: altering a temperature of at least one suspension component (see Col. 4, lines 21-25) from a substantially ambient temperature; press-fitting the at least one suspension component with another component (1 and 6 connected; see Col. 5, lines 12-20, interference fit occurs, see Col. 1, lines 43-48); returning the press-fitted at least one suspension component and the another component to the substantially ambient temperature (room temperature; see Col. 1, lines 47-50).
Vignocchi does not explicitly disclose testing the connection between the press-fitted at least one suspension component and the another component. However, it is known in the art of suspensions to test components for durability.
For example, Castellano is directed to a bicycle suspension (see title) including a fork having slidable components (Col. 6, lines 27-29). Castellano teaches that the suspension may be durability tested (see Col. 11, lines 4-6). Castellano is silent regarding how the testing is performed.
It would have been obvious to one having ordinary skill in the art to modify the method taught by Vignocchi to include a durability testing, as taught by Castellano. (See MPEP 2143(C)). The resulting method would advantageously ensure that any produced suspension would have satisfactory durability.
Thus, the combination of Vignocchi and Castellano teaches the limitations of claim 7.
Regarding claim 8, the combination of Vignocchi and Castellano teaches the limitations of claim 7, and further Vignocchi teaches a heating phase that does not promote permanent deformity (see Col. 1, lines 33-37). Vignocchi teaches that the oven heats the components to a temperature between 30 and 40 degrees Celsius (see Col. 4, lines 21-25). Vignocchi does not explicitly disclose comparing the temperature, however, one having ordinary skill in the art would recognize that heating to a particular temperature range can be reasonably understood to include making such a comparison to the range, and so would recognize that Vignocchi teaches comparing the temperature to a temperature which would promote permanent deformity. The combination is understood to teach claim 8.
Regarding claim 9, the combination of Vignocchi and Castellano teaches the limitations of claim 7, and further Vignocchi teaches that before the at least one suspension component and the another component are press-fit (see Col 1, lines 43-48), the at least one suspension component and the another component are installed in an assembly press (24; see Fig. 12).
Regarding claim 10, the combination of Vignocchi and Castellano teaches the limitations of claim 7, and further Vignocchi teaches that the press-fitting is completed while the temperature of the component remains substantially altered (see Col. 4, lines 21-25).
Claims 11-12
Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Vignocchi and Castellano as applied to claim 7 above, and further in view of United States Patent Application Publication 2004/0052598 to Haimer (hereinafter “Haimer”).
Regarding claim 11, the combination of Vignocchi and Castellano teaches the limitations of claim 7, and further Vignocchi teaches that the at least one suspension component and the another component (1,6) are returned to the substantially ambient temperature (see Col. 5, lines 16-20), however the combination does not explicitly disclose that the cooling is performed with cooling air. Instead, Vignocchi teaches that the cooling may be performed using a cooling phase, such as with liquid nitrogen (see Col. 1, line 37-41). 
However, it is known in the art of cooling heated connections to use other cooling mechanisms. For example, Haimer teaches a technique for cooling a heated tubular member (7; see paragraph [0046]) which is expanded using heat. A connection with another tubular component (11; paragraph [0046]) may be formed but inserting one of the components then cooling the heated component to ambient temperature (see paragraph [0046]), such as using cooling air with a cooling air source like a fan (see paragraph [0049]) to cool the heated part (7). Haimer teaches that the use of cooling air permits cooling in a positive manner (see paragraph [0012]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Vignocchi and Castellano to use another and conventional cooling technique to change a temperature to ambient temperature, such as cooling using directed cooling air, as taught by Haimer. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably understand that the use of another and conventional cooling technique such as using a cooling air fan rather than liquid nitrogen would allow for intentional cooling of a heated component in a predictable manner, without modification of the principles of operation of Vignocchi.
Thus, the combination of Vignocchi, Castellano, and Haimer teaches the limitations of claim 11.
Regarding claim 12, the combination of Vignocchi, Castellano, and Haimer teaches the limitations of claim 11, and further Haimer teaches that the temperature is altered using heat (see paragraph [0049]; induction heating of components taught) and the directed air is for cooling (see paragraph [0049]). Vignocchi teaches that an oven (23) may be used to heat components.
Claim 16
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent 6,412,167 to Vignocchi et al. (hereinafter “Vignocchi”) as applied to claim 14 above, and further in view of United States Patent Application Publication 2008/0007022 to Jones (hereinafter “Jones”).
Regarding claim 16, Vignocchi discloses the limitations of claim 14, however Vignocchi does not explicitly disclose coating at least one of the tubular components with a corrosion resistant material. However, it is well-known in the art to coat suspension components, as taught by Jones.
Jones teaches a suspension apparatus (100) including a fork (see paragraph [0055]). Jones teaches that it may be conventional to enhance the durability of the suspension assembly by applying a coating to prevent road debris from damaging the assembly (see paragraphs [0184]-[0186]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Vignocchi to include a conventional coating as taught by Jones. (See MPEP 2143(C)). The resulting method would advantageously produce a suspension assembly with improved wear resistance.
Thus, the combination of Vignocchi and Jones teaches the limitations of claim 16.
Alternatively, Claims 1-4, 6, 14, and 17
Claims 1-4, 6, 14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent 6,893,037 to Galasso et al. (hereinafter “Galasso”) in view of United States Patent Application Publication 2006/0263557 to Watson (hereinafter “Watson”).
Regarding claim 1, Galasso discloses a method for assembling a suspension assembly (4, 5, 6) by press-fitting a first component (6) with a second component (5; see Col. 4, lines 26-33).  Galasso does 
For example, Watson discloses such press fitting. Watson discloses a method for assembling a press-fit tubular assembly (10) comprising: altering a temperature of a first component (14; see paragraph [0050]); and pressing the first component (14) and a second component (12) into predetermined engagement while the temperature remains substantially altered (see paragraph [0049]; temperature reduces stress necessary for joining parts; and paragraph [0061]; interference fit produced).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Galasso to alter a temperature of one of the components to facilitate press fitting the components together, as taught by Watson. (See MPEP 2143(C)).  The resulting method would advantageously reduce force or stress necessary to join the components together.
Thus, the combination of Galasso and Watson teaches the limitations of claim 1.
Regarding claim 2, the combination of Galasso and Watson teaches the limitations of claim 1, and further Watson teaches that the components are engaged in a concentric relationship involving a press-fit between a female portion of the first component (14) and the male portion of the second component (12).
Regarding claim 3, the combination of Galasso and Watson teaches the limitations of claim 2, and further Galasso teaches that the first component (5) is a crown and the second component is at least one fork tube (6).
Regarding claim 4, the combination of Galasso and Watson teaches the limitations of claim 3, and further Watson teaches that the temperature o the crown is altered with heat (equivalent component 14 heated; see paragraph [0049]).
Regarding claim 6, the combination of Galasso and Watson teaches the limitations of claim 4, and further Watson teaches that the crown is heated to a predetermined temperature (see paragraph [0049]) and the press-fit between the pieces is completed while the crown is at substantially the temperature (see paragraph [0066]; members urged together while component at temperature).
Regarding claim 14, Galasso discloses a method for press-fitting two tubular suspension components (5, 6).  The method includes providing a tubular component (6) having an outer diameter (see Fig. 2, outer portion of tube 6), providing a second tubular component (ends of 5 at nut 16) having an inner diameter larger than the outer diameter (see cross sectional view in Fig. 5).  Galasso does not explicitly disclose altering a temperature of the first component and pressing the components together.  However, it is known in the art of joining components to adjust the temperature of at least one of the components before press-fitting.
For example, Watson discloses such press fitting. Watson discloses a method for assembling a press-fit tubular assembly (10) comprising: altering a temperature of a first component (14; see paragraph [0050]); and pressing the first component (14) and a second component (12) into predetermined engagement while the temperature remains substantially altered (see paragraph [0049]; temperature reduces stress necessary for joining parts; and paragraph [0061]; interference fit produced).  Watson further teaches that the components are cooled to ambient temperature after joining (see paragraph [0067]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Galasso to alter a temperature of one of the components to facilitate press fitting the components together, as taught by Watson. (See MPEP 2143(C)).  The resulting method would advantageously reduce force or stress necessary to join the components together.
Thus, the combination of Galasso and Watson teaches the limitations of claim 14.
Regarding claim 17, Galasso discloses a method for assembling a plurality of suspension components (4, 5, 6) in a press fit relation (Col. 2, lines 49-54).  The method includes providing a tubular component (6) having an outer diameter (see Fig. 2, outer portion of tube 6), providing a second tubular component (ends of 5 at nut 16) having an inner diameter larger than the outer diameter (see cross sectional view in Fig. 5).  Galasso does not explicitly disclose altering a temperature of the first component and pressing the components together.  However, it is known in the art of joining components to condition the temperature of at least one of the components before press-fitting.
For example, Watson discloses such press fitting. Watson discloses a method for assembling a press-fit tubular assembly (10) comprising: altering a temperature of a first component (14; see paragraph [0050]); and pressing the first component (14) and a second component (12) into predetermined engagement while the temperature remains substantially altered (see paragraph [0049]; temperature reduces stress necessary for joining parts; and paragraph [0061]; interference fit produced).  
It would have been obvious to one having ordinary skill in the art to modify the method taught by Galasso to alter a temperature of one of the components to facilitate press fitting the components together, as taught by Watson. (See MPEP 2143(C)).  The resulting method would advantageously reduce force or stress necessary to join the components together.
Thus, the combination of Galasso and Watson teaches the limitations of claim 17.
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Claim Objections
Applicant’s arguments, see Response, filed 9 March 2022, with respect to the objections to claims 7, 8, and 9 have been fully considered and are persuasive.  The objection of 9 December 2021 has been withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Response, filed 9 March 2022, with respect to the rejection of claims 2-6 under 35 USC 112(A) have been fully considered and are persuasive.  The rejection of 9 December 2021 has been withdrawn. 
Applicant’s arguments, see Response, filed 9 March 2022, with respect to the rejection of claims 7-16 have been fully considered and are persuasive.  The rejection of 9 December 2021 has been withdrawn. 
Claims 1, 14-15, and 17 were previously rejected as anticipated by Vignocchi.
Applicant notes that claim 1 has been amended to recite “a method for assembling a press-fit suspension” in the preamble.
The examiner is instructed that terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. (See MPEP 2111.02) Accordingly, the examiner understands that the press fitting recited in the preamble are to be understood as a claim limitation, even though no amendments to the manipulative steps have been presented.
Applicant asserts that “Vignocchi does not show or suggest ‘A method for assembling a press-fit suspension.’”  Instead, Applicant Asserts that Vignocchi teaches, at column 5, lines 15-16 that Vignocchi teaches “avoiding structural deformities and the inconveniences of pressure connection.”
The examiner agrees that this portion of Vignocchi does say such.  However, Vignocchi also teaches that the components can be joined together “without having the disadvantage of a pressure 
A similar line of argument is presented with respect to independent claim 14 and independent claim 17.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive.
Claims 7-10 were previously rejected over the combination of Vignocchi and Castellano.
Applicant asserts that “Vignocchi does not show or suggest ‘press-fitting the at least one suspension component with another component’ as recited in independent claim 7.”  Instead, Applicant Asserts that Vignocchi teaches, at column 5, lines 15-16 that Vignocchi teaches “avoiding structural deformities and the inconveniences of pressure connection.”
The examiner agrees that this portion of Vignocchi does say such.  However, Vignocchi also teaches that the components can be joined together “without having the disadvantage of a pressure connection” however that the joining be effected “without or with a slight interference.” (See Col. 1, lines 43-48).  The examiner understands the connection of two components to one another with a slight interference to read on the claimed press-fit connection.
The rejection of claim 7 is maintained.
Claims 11-12 were previously rejected over the combination of Vignocchi, Castellano, and Haimer.
Claims 11 and 12 are alleged allowable for depending from claim 7.
The rejection of claim 7 has been maintained. Thus, the rejections of claims 11 and 12 are maintained.
Claim 16 was previously rejected over the combination of Vignocchi and Jones.
Claim 16 is alleged allowable for depending from claim 14.
The rejection of claim 14 has been maintained. Thus, the rejections of claim 14 is maintained.
Allowable Subject Matter
Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive.
Applicant notes amendments to claim 7.
The examiner agrees that the previous amendments to claim 7 overcome the previously presented rejections.  However, the amendments raise additional informalities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/26/2022